Opinion by
Mr. Justice Dean,
The opinion in Cote v. Murphy et al., filed this day, decides this case also. There was no evidence of a combination to break down Buchanan in his business as a contractor or builder. The evidence showed a lawful combination of workmen engaged in the building trades, to advance wages, by demanding that in the future the employers pay for eight hours work the same wages that had theretofore been paid for nine hours. The defendants were members of an association of employers which *435by combination resisted this demand. This combination agreed among themselves they would not sell material to contractors who conceded the advance, would not do work of any kind for "them. In pursuance of this agreement they refused to furnish material to plaintiff or to work for him, because, as they believed, he was aiding the striking workmen in their attempt by combination to advance the price of labor. There is no evidence of malice or intention to injure this plaintiff. If Kerr, one of defendants, as plaintiff alleged, at the trial, broke his contract to deliver him brick, then he has an action against him on the contract for damages. But the other defendants are not answerable for conspiracy because of such breach of contract by one of their number, when such breach of contract formed no part of the agreement or combination to resist a combination advance in wages.
The defendant’s 4th prayer for instructions, which was refused, and which constitutes appellant’s third assignment of error, that there was “ no evidence of a common purpose between any two or more of them to injure plaintiff,” should have been affirmed.
The judgment is reversed at costs of appellee.